OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                   P.O. B^^^e^^T^i^fif^E^S^
                OFFICIAL BUSINESpvKw^y«»tt ^
                STATE OF TEXAS^'^I^^SI I ^^
                                                         02 1R
                        lusfi: -        ^/-:             0002003152      JAN06   2015
12/31/2014                                               MAILED FROM ZIP CODE 78701
CASTILLO, AGUSTIN        Tr. Ct.No. 2013;DCR-02682-A                     WR-82,641-01
On this day, the application foroll.OTJ/Vrit.of habeas Corpus has been received
and presented to the Court.       v'^J?*- -'-"•;l/7"»°
                                     *"-'*'' '*'                   Abel Acosta, Clerk

                              AGUSTIN CASTILLO
                              WILLACY UNIT-TDC# 1910128
                              1695 S.BUFFALO DR.
                              RAYMONDVILLE, TX 78580


                 %ClO   SJ&SJS*